78 F.3d 588
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gerald L. BRUMLEY, Appellant,v.DEPT. OF LABOR, Appellee.
No. 95-2237.
United States Court of Appeals, Eighth Circuit.
Submitted March 6, 1996.Filed March 12, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
The District Court,1 concluding that the Privacy Act's two-year statute of limitations barred Brumley's action, granted summary judgment in favor of the Department of Labor.   Brumley appeals.   After careful review, we do not find any error of law to warrant reversal.   Accordingly, the judgment of the District Court is affirmed.   See 8th Cir.  R. 47B.



1
 The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas